718 S.E.2d 376 (2011)
Cathy Horton HUNT
v.
R.K. LOCK & ASSOCIATES, an Illinois general partnership, dba Credit Collections Defense Network or CCDN; Robert K. Lock, Esq.; Colleen Lock; Philip M. Manger, Esq.; Tracy Webster; and Lawgistix, LLC, a Florida Limited Liability Company.
No. 140P11.
Supreme Court of North Carolina.
October 6, 2011.
Christopher W. Livingston, for Hunt, Cathy Horton.
*377 Robert K. Lock, Jr., Pro Se & Attorney, for R.K. Lock & Associates, et al.
Philip M. Manger, Pro Se & Attorney, for Manger, Philip M.
Tracy Webster, for Webster, Tracy.

ORDER
Upon consideration of the petition filed on the 5th of April 2011 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th of October 2011."